                       Case 18-20019-EPK       Doc 83       Filed 10/18/18       Page 1 of 1




         ORDERED in the Southern District of Florida on October 18, 2018.




                                                                 Erik P. Kimball, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

        In re:                                                                Chapter 11

        FRANK INVESTMENTS, INC.,                                              Case No. 18-20019-EPK
        FRANK THEATRES MANAGEMENT, LLC, and                                   Case No. 18-20022-EPK
        FRANK ENTERTAINMENT COMPANIES, LLC,                                   Case No. 18-20023-EPK
                                                                              (Jointly Administered)
               Debtor(s).
        ________________________________________________/

                          ORDER DENYING EMERGENCY MOTION FOR
                      CONTEMPT FOR VIOLATION OF THE AUTOMATIC STAY

                 This matter came before the Court for hearing on October 17, 2018 upon the

        Emergency Motion for Contempt for Violation of the Automatic Stay [ECF No. 65] (the

        “Motion”) filed by Frank Theatres Management, LLC (the “Debtor”). For the reasons stated

        on the record at the hearing, the Court ORDERS and ADJUDGES that the Motion [ECF No.

        65] is DENIED.

                                                      ###

        Copy to: Patrick Dorsey, Esq.

        Patrick Dorsey, Esq. shall serve a copy of this order on all appropriate parties in interest and
        shall file a certificate of service with the Court.


                                                   Page 1 of 1
